 
 
I 
108th CONGRESS
2d Session
H. R. 5221 
IN THE HOUSE OF REPRESENTATIVES 
 
October 5, 2004 
Mr. Renzi (for himself and Mr. Matheson) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Native American Housing Assistance and Self- Determination Act of 1996 and other Acts to improve housing programs for Indians. 
 
 
1.Short titleThis Act may be cited as the Native American Housing Enhancement Act of 2004. 
2.FindingsCongress finds that— 
(1)there exist— 
(A)a unique relationship between the Government of the United States and the governments of Indian tribes; and 
(B)a unique Federal trust responsibility to Indian people; 
(2)Native Americans experience some of the worst housing conditions in the country, with— 
(A)32.6 percent of Native homes being overcrowded; 
(B)33 percent lacking adequate solid waste management systems; 
(C)8 percent lacking a safe indoor water supply; and 
(D)approximately 90,000 Native families who are homeless or underhoused; 
(3)the poverty rate for Native Americans is twice that of the rest of the population of the United States; 
(4)the population growth of Native Americans that began in the latter part of the 20th century increased the need for Federal housing services; 
(5) 
(A)under the requirements of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.), members of Indian tribes are given preference for housing programs; 
(B)a primary purpose of the Act is to allow Indian tribes to leverage funds with other Federal and private funds; 
(C)the Department of Agriculture has been a significant funding source for housing for Indian tribes; and 
(D)to allow assistance provided under the Act and assistance provided by the Secretary of Agriculture under other law to be combined to meet the severe housing needs of Indian tribes, the Housing Act of 1949 (42 U.S.C. 1471 et seq.) should be amended to allow for the preference referred to in subparagraph (A) by granting an exemption from title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) and title VIII of the Civil Rights Act of 1968 (42 U.S.C. 3601 et seq.) to tribes who comply with the Indian Civil Rights Act (title II of the Civil Rights Act of 1968; 25 U.S.C. 1301-1303), or who are acting under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4131(b)); and 
(6)section 457 of the Cranston-Gonzales National Affordable Housing Act (42 U.S.C. 12899f) should be amended to include Indian tribes, tribally designated housing entities, or other agencies that primarily serve Indians as eligible applicants for YouthBuild grants. 
3.Treatment of program incomeSection 104(a)(2) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4114(a)(2)) is amended by inserting restrict access to or after not. 
4.Civil rights complianceTitle V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.) is amended by adding at the end the following: 
 
544.Indian tribes 
(a)In generalFederally recognized Indian Tribes who exercise powers of self-government (or their instrumentalities) shall comply with the Indian Civil Rights Act (title II of the Civil Rights Act of 1968; 25 U.S.C. 1301-1303) when receiving assistance under this title. 
(b)ExemptionTitle VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) and title VIII of the Civil Rights Act of 1968 (42 U.S.C. 3601 et seq.) shall not apply to— 
(1)tribes covered by the Indian Civil Rights Act (title II of the Civil Rights Act of 1968; 25 U.S.C. 1301-1303); or 
(2)tribes acting under section 201(b) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4131(b)).. 
5.Eligibility of Indian tribes for youthbuild grantsSection 457(2) of the Cranston-Gonzales National Affordable Housing Act (42 U.S.C. 12899f(2)) is amended— 
(1)in subparagraph (F), by striking and at the end; 
(2)by redesignating subparagraph (G) as sub-paragraph (H); and 
(3)by inserting after subparagraph (F) the following: 
 
(G)an Indian tribe, tribally designated housing entity (as defined in section 4 of the Native American Housing Assistance and Self- Determination Act of 1996 (25 U.S.C. 4103)), or other agency primarily serving Indians; and. 
6.Federal guarantees for financing for tribal housing activitiesSection 601 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4191) is amended by adding at the end the following new subsection: 
 
(d)Limitation on PercentageA guarantee made under this title shall guarantee repayment of 95 percent of the unpaid principal and interest due on the notes or other obligations guaranteed.. 
 
